Citation Nr: 1756253	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as secondary to left knee disability. 

2. Entitlement to service connection for a bilateral hip condition, to include as secondary to left knee disability. 

3. Entitlement to service connection for a right knee strain, to include as secondary to left knee disability.  

4. Entitlement to service connection for headaches, to include as secondary to left eye trauma.  

5. Entitlement to a compensable rating for left eye trauma with traumatic iritis. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1995 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Board remanded the appeal in July 2016 and requested the RO schedule the Veteran for another VA eye examination, obtain relevant treatment records and readjudicate his claims. Up to date medical records were associated with the record and a VA examination was conducted in May 2017. 

The issues of entitlement to service connection for headaches and an increased rating for left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hip disability has not been linked by probative evidence to service or a service connected disability.  

2. The Veteran's right knee condition has not been linked by probative evidence to service or a service connected disability.  

3. The Veteran's back condition has not been linked by probative evidence to service or a service connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C. §§ 1131, 1112, 1113, 5103A, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1131, 1112, 1113, 5103A, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1131, 1112, 1113, 5103A, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hips, Right knee and Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his low back, right knee and bilateral hip disabilities are due to his already service connected left knee condition. As noted above, the first element of service connection on a direct or secondary basis requires medical evidence of a present disability. Here, current diagnoses of degenerative joint disease in the hips, osteoarthritis in the knees, and disc space narrowing and degenerative changes to the spine are present. The remaining issue for each claim is whether the Veteran's bilateral hip, knee and lumbar spine disabilities were incurred in service or caused or aggravated by a service connected disability. 

Service treatment records do not show any injuries or treatment for back, hip or knee conditions. A January 1997 separation exam was normal; however, on his report of medical history the Veteran indicated that he had recurrent back pain, swollen/painful joints and clicking in his knee. The Veteran was treated for pain in his left knee and cervical spine; he attended physical therapy in September 1995 to work on his shoulder and neck but no other condition was mentioned.   

The Veteran was afforded a VA general medical exam in June 1997; he reported in-service injuries to his left knee and right shoulder that continued to bother him. No other conditions were mentioned. 

A November 2002 letter from a private physician noted that the Veteran had tenderness of the spine at L4, 5, which he opined was related to the Veteran's military service as a paratrooper. X-rays had been requested but results were not provided with the letter. Treatment records from the same medical center in November 2002 indicated the Veteran complained of pain in both knees. 

Degenerative joint disease was noted in left knee and left hip during an April 2007 evaluation; he had normal range of motion in his back, there was no tenderness and straight leg raise testing was normal. 

In May 2009, the Veteran was seen at a VA medical center and complained of pain in both hips and his left knee; he requested a knee brace, which was provided in July 2009. 

The Veteran was afforded a VA exam for joints in May 2004; he reported pain in his left knee and hip due to an awkward landing after a parachute jump in service. The exam mostly focused on his left knee, although the examiner did note the right knee could not be hyperextended and was not painful. 

Another VA joints exam was conducted in July 2010; the Veteran stated he began to experience pain in his right knee a few years after service and in both hips due to the way he walked. His gait was antalgic; he frequently used a cane and braces as assistive devices. There was stiffness and pain in the right knee and hips; although range of motion was normal for both. X-rays performed as part of the examination indicated the hips were essentially normal; there was no acute bony process and no significant degenerative changes. No x-rays of the right knee were taken. 

A VA exam of the back was also completed July 2010; the Veteran complained of muscle spasms due to walking the floor at work. He stated that he had constant, moderate to severe tightness and throbbing pain in his low back. He denied any radiation or flare-ups. He wore a brace but there was no limitation to walking. He had normal range of motion but there was objective evidence of pain on active motion. X-rays showed a normal spine with mild chronic anterior wedging of T12 estimated 5% with joint space narrowing of T12-L1. 

The July 2010 examiner opined that the Veteran's bilateral hip, low back and right knee conditions were not a result of or aggravated by the left knee condition. There was no mention of any of those conditions in service and there was no continuity of care until 13 years after service. The examiner noted that there is no evidence in medical literature that gait changes cause joint problems or arthritis in other joints. In fact, the literature supports the opposite conclusion based on research regarding patients who had lower extremities amputated with obvious gait changes and did not tend to get arthritis in the other limb. Overall, the examiner felt that the Veteran's conditions were most likely due to genetics, aging and his difficult work environment. 

During the April 2016 Board hearing, the Veteran testified that he began experiencing pain and problems in his right knee due to overuse because of injuries to his left knee. He also stated that he was being referred to physical therapy to correct the problem. As for his bilateral hip condition, he noted that his knees hit his chest on his last jump in airborne school. When he went to the medic, he was given pain medication but no further treatment. He testified that his symptoms have gotten worse since service. The Veteran stated that he began experiencing problems with his back after hurting his knee in service. He had pain and muscle spasms; he was given a back brace and pain medication. He testified that x-rays showed he had two cracked vertebrae or discs. He also noted that he had not experienced any injuries or engaged in any activities that would have caused his injuries since service.  

A Disability Benefits Questionnaire for his left knee was completed in April 2017, and the examiner provided some findings for the right knee but no opinion as to etiology. Range of motion was normal on both flexion and extension; there was no evidence of crepitus or tenderness. There was pain and loss of range of motion on repetitive use testing. Muscle strength testing was normal. There was no ankylosis or instability. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for a back, hip or right knee disability. Although, the Veteran has current diagnoses and a service connected left knee disability, none of the claimed conditions have been found to be related to any reported event or injury sustained in service. 

The medical evidence does not support and the Veteran does not contend that his low back, right knee and bilateral hip disabilities were incurred in service; therefore, direct service connection is not warranted. Moreover, the Veteran was diagnosed with degenerative joint disease in his left hip in April 2007 and degenerative changes in his spine noted in March 2016. Therefore, presumptions listed in 38 C.F.R. § 3.309 do not apply in this instance and service connection on a presumptive basis is not warranted.  

Although the Veteran stated that he was injured in service following a jump in airborne school, service treatment records do not show any evidence of such injury or treatment. During the July 2010 exam, the Veteran indicated his back and hip disabilities had their onset in 2006 and treatment records indicate this through treatment and diagnoses. The July 2010 examiner opined that his current back, right knee and hip conditions were not related to his left knee disability. As for his back, the November 2002 opinion from a private physician indicating his conditions were a result of his service as a paratrooper did not include a complete rationale or discussion of his findings. A mere conclusion typically does not give the Board sufficient information as to what weight to assign to the opinion.  Therefore, there is little probative medical evidence showing a nexus between his current back condition and the injuries he suffered in service. 

The Veteran is competent to report his injuries both during and after service, and symptoms he has experienced. Layno v. Brown, 6 Vet. App. 465, 469 (1994) However, he is not shown to possess the skills or experience necessary to provide an opinion as to the etiology of his current conditions. See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training or experience are competent to render a medical diagnosis). Therefore, his statements on the matter of nexus are not probative. 

As the most probative evidence fails to show current low back, bilateral hip and right knee disabilities resulted from an injury or disease incurred in active military service, or that arthritis was present in service or to a degree of 10 percent within the first year following service, a basis upon which to establish service connection has not been presented.


ORDER

Service connection for a low back disability is denied

Service connection for a right knee disability is denied. 

Service connection for a bilateral hip disability is denied. 


REMAND

Regarding the left eye disability, the Board had remanded the matter in July 2016 to ascertain the current severity of the eye disability since there was evidence that the loss of vision the Veteran was reporting did not correspond to the objective findings.  The Veteran testified that over time he has gradually lost all vision in his left eye.  When examined in May 2017, it appears the Veteran's visual acuity in the left eye was so bad he was unable to recognize test letters at 1 foot or closer.  Again, however, it was indicated the level of visual acuity loss was not consistent with the clinical findings, and an evaluation by a neuro ophthalmic specialist was recommended.  The suggested evaluation appears appropriate, as discussed below.  

As for his headache condition, the Veteran underwent a neurological examination in July 2010, the report from which does not make clear its cause.  Notably, eye strain from the Veteran's left eye condition was considered possible.  Another evaluation of this disability is indicated.   

Under the circumstances described above, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claims. After securing any necessary releases, such records should be associated with the claims file.

2. The Veteran should then be afforded a VA neurological examination to determine the current nature and etiology of any headache disorder, if found to be present. The claims folder should be provided to and reviewed by the examiner. Any indicated diagnostic tests and studies should be accomplished. 

After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion as to whether the Veteran currently has a chronic headache disorder, that is at least as likely as not (probability of 50 percent or greater) related to an in-service disease or injury, or secondary to (caused or aggravated by) his service-connected left eye disability. The Veteran's history of occasional, recurring headaches, and any other pertinent clinical findings of record, should be taken into account and discussed. 

A complete rationale for all opinions should be provided. If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

3.  The Veteran should be afforded an evaluation by a neuro ophthalmic specialist as recommended by the May 2017 VA examination provider, in order to ascertain the level of impairment caused by the Veteran's service connected eye disability.  The claims file should be provided to this person, and that specialist should conduct any indicated tests or studies to ascertain the disability caused by the Veteran's service connected left eye disorder, including any reduction of visual acuity and/or impairment of visual fields.  It is requested that all eye impairments/diagnoses be identified; the reduction of visual acuity and impairment of visual fields these cause; and which of these diagnoses/impairments, if any, are a result of the eye trauma noted in the service treatment records.  

A thorough explanation for the conclusions expressed should be provided. 

4. Thereafter, VA should readjudicate the issues on appeal. If any issue remains denied, an SSOC should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


